Order filed October 31, 2013




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                               NO. 14-13-00534-CV
                                 ____________

                          JASON FRANCIS, Appellant

                                       V.

  MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., BANK OF
          AMERICA, N.A. AND WELLS FARGO BANK, NATIONAL
      ASSOCIATION, AS TRUSTEE FOR THE HOLDERS OF MORGAN
      STANLEY ABS CAPITAL I, INC., TRUST 2005-WMC, MORTGAGE
       PASS-THROUGH CERTIFICATES SERIES 2005-WMC6, Appellees


                     On Appeal from the 334th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-71266


                                    ORDER

      This appeal is from a judgment signed May 17, 2013. The record reflects
the notice of appeal listed both Jason Francis and Sean Simmonds as appellants,
but it was not personally signed by either pro se appellant as required by Texas
Rule of Appellate Procedure 9.1(b). Accompanying the notice of appeal is an
affidavit of indigence, prepared and personally signed by Jason Francis. We thus
hold the notice of appeal was “signed” within the meaning of Rule 9.1(b) by Jason
Francis. See Green v. Midland Mortgage Co., 342 S.W.3d 686, 690 n. 5 (Tex.
App.—Houston [14th Dist.] 2011, no pet.).

      However, a pro se party cannot file a notice of appeal on behalf of another
person. Paselk v. Rabun, 293 S.W.3d 600, 606 (Tex. App.—Texarkana 2009, pet
denied).   On September 10, 2013, notification was transmitted of the court’s
intention to dismiss the appeal for want of jurisdiction unless a response was filed
showing meritorious grounds for continuing the appeal. See Tex. R. App. P.
42.3(a). No response was filed. Accordingly, Sean Simmonds is not a party to this
appeal.

                                     PER CURIAM



Panel consists of Justices Christopher, McCally and Busby.